Title: Thomas Jefferson to William C. Rives, 6 August 1809
From: Jefferson, Thomas
To: Rives, William Cabell


          Dear Sir  Monticello Aug. 6. 09.
          Under the constant hope of an early departure for Bedford, I have been hitherto detained by the prevalence of a disease in our neighborhood, and particularly among my own people. altho’ abated, it still has not left us, and the importance of attention to it, still detains me here and for a time which cannot be ascertained. the expectation that every case might be the last, has prevented my sooner informing you of the delay, and to propose proposing that my intended absence, which will be short, should no longer postpone the commencement of the course of study which you propose to undertake with us. should the situation of my people permit me to set out on my journey, before you come, I will leave with mr Bankhead the books which I would first recommend for your reading. with every desire to be useful to you I pray you to accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        